Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

a.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/01/2022 has been entered.
Claims 1-30 in the present application, filed on or after March 16, 2013, are being examined under the first inventor to file provisions of the AIA .
	- claims 1, 2, 7-9, 11, 17-19, 21, 22, and 27-29 are amended
	- claims 6, 10, 16, 20, 26 are cancelled
b.	This is a first action on the merits based on Applicant’s claims submitted on 05/23/2022.


Response to Arguments

Regarding Claims 1-5, 7-15, 17-25, and 27-30 previously rejected under 35 U.S.C. § 103, Applicant's arguments, see “Thus, Xiong ’070 discusses how the configuration transmitted by the base station may signal an association between SSBs, ROs, and CSI-RSs, and the configuration may include a mapping between SSBs and ROs. However, the bare existence of a configured association between SSBs, ROs, and CSI-RSs is not the same as “a ratio between a quantity of actually transmitted SSBs and a quantity of the one or more channel state information reference signal resources,” as recited in amended independent claim 1.” on page 10, filed on 05/23/2022, with respect to Xiong et al. US Pub 20200146070, in view of Qian et al. US Pub 20200154377 (hereinafter “Qian”), have been considered but are moot because the new ground of rejection does not rely on only references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The limitations of “wherein the random access occasion index reset time is based at least in part on a ratio between a quantity of actually transmitted SSBs and a quantity of the one or more channel state information reference signal resources” are newly added to the amended Claims 1, 11, 21, and 29 and have been addressed in instant office action, as shown in Claim Rejections - 35 USC § 103 section below, with newly identified references Fujimura et al. Foreign Patent WO2019220647, Turtinen et al. US Pub 2021/0243810, and Liu et al. US Pub 2021/0014889, in combination of previously applied references Xiong6070, thus rendering said Applicant’s arguments moot.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claims 1-3, 5, 7, 9, 11-13, 15, 17, 19, 21-23, 25, 27, and 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over Xiong et al. US Pub 20200146070, claiming foreign application priority 2018-11-01 (hereinafter “Xiong6070”), in view of Fujimura et al. Foreign Patent WO2019220647, claiming foreign application priority 2018-05-18 (hereinafter “Fujimura”) and of Turtinen et al. US Pub 2021/0243810 (hereinafter “Turtinen”), and further in view of Liu et al. US Pub 2021/0014889, claiming foreign application priority 2018-04-04 (hereinafter “Liu”).
Regarding claim 1 (Currently Amended)
Xiong6070 discloses a method for wireless communications at a user equipment (UE), comprising:
receiving, from an access network entity (“FIG. 2, including: Step S210: receiving configuration information for random access from a base station” [0063]), a configuration message comprising an indication of one or more channel state information reference signal resources (“Step S220: determining available first ROs according to at least one configured CSI-RS based on the configuration information;” [0063]), and one or more random access occasion indices for the UE (“the random access method provided by the embodiment of the present application receives the configuration information for random access from the base station, and provides the premise guarantee for the subsequent random access; the available first ROs according to the at least one configured CSI-RS based on the configuration information are determined, so that the UE can determine the time-frequency resources for random access through the indication of the configured CSI-RS, providing more ways of performing random access while laying the basis for subsequent random access; the random access is performed according to the available first ROs, so that random access is quickly performed according to the ROs determined by the CSI-RS.” [0064]; [0269]),
and a configuration of synchronization signal blocks (SSBs) (“Step S610: receiving configuration information for random access from a base station; Step S620: determining the available second ROs according to at least one configured SSB based on the configuration information; and Step S630: performing random access according to the available second ROs” [0166]; Fig. 6);
identifying one or more random access occasions associated with the UE based at least in part on the channel state information reference signal resources (“Step S220: determining available first ROs according to at least one configured CSI-RS based on the configuration information;” [0063]; Fig. 2), the one or more random access occasion indices for the UE (“for any indexing time period, selecting valid ROs from ROs in the indexing time period based on a predetermined selection rule, and indexing indexes of the valid ROs according to the predetermined manner;” [0092]; [0070]), and a random access occasion index reset time (“indexing at least one RO in each indexing time period according to a predetermined manner respectively to obtain a time-frequency resource location associated to each RO, wherein the RO is characterized by an index, and the initial index of the RO in each indexing time period is reset;” [0076]), wherein the random access occasion index reset time is based at least in part on SSBs (“wherein the UE indexes all the ROs configured in one indexing time period according to a predefined manner (for example, a manner of frequency domain first and then the time domain in the present application, or a manner of time domain first and then frequency domain) according to the indication of the random access configuration information; the indexing of the ROs will be reset per indexing time period (i.e., indexing starting from zero again); wherein the indexing time period may be: time duration (for example, the number of OFDM symbols, the number of slots, etc.) in which all CSI-RSs configured for the UE in one CSI-RS period are completely mapped to the corresponding ROs; which may be also referred as to an association circle from the CSI-RS to RO; PRACH configuration period; association period from CSI-RS to RO; association pattern period from CSI-RS to RO; in particular, the indexing time period could be an association period from SSB to RO; in particular, the indexing time period could be an association pattern period from SSB to RO; in particular, the indexing time period could be a time duration (for example, the number of OFDM symbols, the number of slots, etc.) in which all the SSBs configured in one SSB period are completely mapped to the corresponding RO; or it may also be referred as to an association circle from SSB to RO.” [0144-0151]) 
performing a random access procedure with the base station according to the identified one or more random access occasions (“Step S230: performing random access according to the available first ROs.” [0063]; Fig. 2).
Xiong does not specifically teach wherein the random access occasion index reset time is further based at least in part on a ratio between the quantity of actually transmitted SSBs and a quantity of the one or more channel state information reference signal resources.
In an analogous art, Fujimura discloses a ratio involving the quantity of SSBs and a quantity of the one or more channel state information reference signal resources (“a control unit which sets a ratio between an SSB or a CSI-RS used for RLM and an SSB or a CSI-RS used for intra-freq measurement, on the basis of the period of the RLM-RS and the period in which the intra-freq measurement is performed; and a measurement unit which executes, on the basis of the ratio, a measurement relating to the RLM and a measurement relating to the intra-freq measurement.” [Abstract]. One skilled in the art can easily apply Fujimura’s teaching to come up with a ratio between the quantity of actually transmitted SSBs and a quantity of the one or more channel state information reference signal resources.)
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Xiong6070’s method for allocating random access resources based on association of the CSI-RS and the RO, in addition to the random access resources based on the association of the SSB and the RO, to include Fujimura’s method for measuring RLM and intra-freq, in order to improve measurements quality (Fujimura [Abstract]).
Xiong and Fujimura do not specifically teach a random access occasion index reset time based at least on the quantity of SSBs and a quantity of the one or more channel state information reference signal resources.
In an analogous art, Turtinen discloses a random access occasion index reset time (i.e. “expiration time”) based at least on the quantity of SSBs and a quantity of the one or more channel state information reference signal resources (“determine the expiration time based on at least one of the following: a periodicity of Synchronization Signal Blocks (SSBs) associated with the RA preamble; a periodicity of Channel State Information-Reference Signals (CSI-RSs) associated with the RA preamble; a periodicity of Random Access Channel occasions; a length of a time window to monitor a Random Access Response and so on.” [0045]).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Xiong6070’s method for allocating random access resources based on association of the CSI-RS and the RO, as modified by Fujimura’s use of ratio involving SSBs and CSI-RS, to include Turtinen’s method for monitoring a Random Access (RA) procedure, in order to efficiently establish a time duration to monitor selection of a RA resource in response to a RA procedure for accessing a network device being initiated (Turtinen [Abstract]).
Xiong, Fujimura, and Turtinen disclose SSBs but do not specifically teach a number of actually transmitted SSBs.
In an analogous art, Liu discloses the association between a number of actually transmitted SSBs and PRACH occasions (ROs) (“SSBs actually transmitted” [0114]), Table 3).
	Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Xiong6070’s method for allocating random access resources based on association of the CSI-RS and the RO, as modified by Fujimura and Turtinen, to include Liu’s method for configuring a contention free random access resource, in order to efficiently maximize resource utilization (Liu [0005]).Thus, a person of ordinary skill would have appreciated the ability to incorporate Liu’s method for configuring a contention free random access resource into Xiong6070’s method for allocating random access resources based on association of the CSI-RS and the RO, in addition to the random access resources based on the association of the SSB and the RO since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 2 (Currently Amended)
Xiong6070, as modified by Fujimura, Turtinen, and Liu, previously discloses the method of claim 1, further comprising:
Xiong6070 further discloses receiving an indication of a fixed time period from the access network entity (“wherein the UE indexes all the ROs configured in one indexing time period according to a predefined manner (in particular, the indexing time period could be a time duration (for example, the number of OFDM symbols, the number of slots, etc.).” [0144-0151], wherein the random access occasion index reset time is based at least in part on the fixed time period (“wherein the UE indexes all the ROs configured in one indexing time period according to a predefined manner (for example, a manner of frequency domain first and then the time domain in the present application, or a manner of time domain first and then frequency domain) according to the indication of the random access configuration information; the indexing of the ROs will be reset per indexing time period (i.e., indexing starting from zero again); wherein the indexing time period may be: time duration (for example, the number of OFDM symbols, the number of slots, etc.) in which all CSI-RSs configured for the UE in one CSI-RS period are completely mapped to the corresponding ROs; which may be also referred as to an association circle from the CSI-RS to RO; PRACH configuration period; association period from CSI-RS to RO; association pattern period from CSI-RS to RO; in particular, the indexing time period could be an association period from SSB to RO; in particular, the indexing time period could be an association pattern period from SSB to RO; in particular, the indexing time period could be a time duration (for example, the number of OFDM symbols, the number of slots, etc.) in which all the SSBs configured in one SSB period are completely mapped to the corresponding RO; or it may also be referred as to an association circle from SSB to RO.” [0144-0151]).

Regarding claim 3
Xiong6070, as modified by Fujimura, Turtinen, and Liu, previously discloses the method of claim 2, 
Xiong6070 further discloses wherein the fixed time period includes the one or more random access occasions associated with the UE (“The UE determines the available ROs according to the association relationship from the CSI-RS to the RO (i.e., to specify the location and number of ROs associated to a given CSI-RS according to one or more RO indexes mapped by one configured CSI-RS), that is to determine one or more ROs (PRACH occasion ROs) currently available for the selected CSI-RS; wherein the UE indexes all the ROs configured in one indexing time period according to a predefined manner (for example, a manner of frequency domain first and then the time domain in the present application, or a manner of time domain first and then frequency domain) according to the indication of the random access configuration information; the indexing of the ROs will be reset per indexing time period (i.e., indexing starting from zero again);” [0144]).

Regarding claim 5
Xiong6070, as modified by Fujimura, Turtinen, and Liu, previously discloses the method of claim 1, 
Xiong6070 further discloses wherein the random access occasion index reset time is based at least in part on a fixed time period that is standardized (“indexing at least one RO in each indexing time period according to a predetermined manner respectively to obtain a time-frequency resource location associated to each RO, wherein the RO is characterized by an index, and the initial index of the RO in each indexing time period is reset;” [0076]).

Regarding claim 7 (Currently Amended)
Xiong6070, as modified by Fujimura, Turtinen, and Liu, previously discloses the method of claim 1, further comprising:
Xiong6070 further discloses receiving an indication of the quantity of the one or more channel state information reference signal resources from the access network entity (“as shown in FIG. 2, including: Step S210: receiving configuration information for random access from a base station; Step S220: determining available first ROs according to at least one configured CSI-RS based on the configuration information;” [0063]).
wherein the random access occasion index reset time is based at least in part on the quantity of the one or more channel state information reference signal resources (“The UE determines the available ROs according to the association relationship from the CSI-RS to the RO (i.e., to specify the location and number of ROs associated to a given CSI-RS according to one or more RO indexes mapped by one configured CSI-RS), that is to determine one or more ROs (PRACH occasion ROs) currently available for the selected CSI-RS; wherein the UE indexes all the ROs configured in one indexing time period according to a predefined manner (for example, a manner of frequency domain first and then the time domain in the present application, or a manner of time domain first and then frequency domain) according to the indication of the random access configuration information; the indexing of the ROs will be reset per indexing time period (i.e., indexing starting from zero again); wherein the indexing time period may be:” [0144-1051]).

Regarding claim 9 (Currently Amended)
Xiong6070, as modified by Fujimura, Turtinen, and Liu, previously discloses the method of claim 7, 
Xiong6070 further discloses wherein the quantity of the one or more channel state information reference signal resources is a total quantity of channel state information reference signal resources associated with corresponding random access occasions at the access network entity (“The random access method provided by the embodiment of the present application receives the configuration information for random access from the base station, and provides the premise guarantee for the subsequent random access; and determines the available first ROs according to the at least one configured CSI-RS based on the configuration information, so that the UE can determine the time-frequency resources for random access through the indication of the configured CSI-RS, providing more ways of performing random access while laying the basis for subsequent random access; the random access is performed according to the available first ROs, so that random access is quickly performed according to the ROs determined by the CSI-RS.” [0038]; [0063]).

Regarding claim 11 (Currently Amended)
Xiong 6070 discloses a method for wireless communications at an access network entity, comprising:
transmitting, to a UE, a configuration message comprising an indication of one or more channel state information reference signal resources for the UE, and one or more random access occasion indices for the UE (“as shown in FIG. 2, including: Step S210: receiving configuration information for random access from a base station;” [0063]; Fig. 2) and a configuration of synchronization signal blocks (SSBs) (as afore-mentioned in claim 1 discussion);
identifying one or more random access occasions associated with the UE based at least in part on the one or more channel state information reference signal resources for the UE, the one or more random access occasion indices for the UE, and a random access occasion index reset time, wherein the random access occasion index reset time is based at least in part on a ratio between the quantity of actually transmitted SSBs and a quantity of the one or more channel state information reference signal resources (as afore-mentioned in claim 1 discussion); and
performing a random access procedure with the UE according to the identified one or more random access occasions (as afore-mentioned in claim 1 discussion).
The scope and subject matter of method claim 11 is similar to the scope and subject matter as claimed in claim 1. Therefore method claim 11 corresponds to method claim 1 and is rejected for the same reasons of anticipation as used in claim 1 rejection above.

Regarding claim 12
The method of claim 11, further comprising:
transmitting an indication of a fixed time period to the UE, wherein the random access occasion index reset time is based at least in part on the fixed time period.
The scope and subject matter of method claim 12 is similar to the scope and subject matter as claimed in claim 2. Therefore method claim 12 corresponds to method claim 2 and is rejected for the same reasons of anticipation as used in claim 2 rejection above.

Regarding claim 13
The method of claim 12, wherein the fixed time period includes the one or more random access occasions associated with the UE.
The scope and subject matter of method claim 13 is similar to the scope and subject matter as claimed in claim 3. Therefore method claim 13 corresponds to method claim 3 and is rejected for the same reasons of anticipation as used in claim 3 rejection above.

Regarding claim 15
The method of claim 11, wherein the random access occasion index reset time is based at least in part on a fixed time period that is standardized.
The scope and subject matter of method claim 15 is similar to the scope and subject matter as claimed in claim 5. Therefore method claim 15 corresponds to method claim 5 and is rejected for the same reasons of anticipation as used in claim 5 rejection above.

Regarding claim 17 (Currently Amended)
The method of claim 11, further comprising:
transmitting an indication of the quantity of the one or more channel state information reference signal resources to the UE, wherein the random access occasion index reset time is based at least in part on the quantity of the one or more channel state information reference signal resources.
The scope and subject matter of method claim 17 is similar to the scope and subject matter as claimed in claim 7. Therefore method claim 17 corresponds to method claim 7 and is rejected for the same reasons of anticipation as used in claim 7 rejection above.

Regarding claim 19 (Currently Amended)
The method of claim 17, wherein the quantity of the one or more channel state information reference signal resources is a total quantity of channel state information reference signal resources associated with corresponding random access occasions at the base station.
The scope and subject matter of method claim 19 is similar to the scope and subject matter as claimed in claim 9. Therefore method claim 19 corresponds to method claim 9 and is rejected for the same reasons of anticipation as used in claim 9 rejection above.

Regarding claim 21 (Currently Amended)
Xiong6070 discloses an apparatus for wireless communications at a user equipment (UE) (i.e. “terminal equipment” in Fig. 7), comprising:
a processor, memory in electronic communication with the processor; and instructions stored in the memory and executable by the processor (“a terminal equipment comprising: a processor; and a memory configured to store machine readable instructions that, when executed by the processor, cause the processor to perform the above random access method.” [0295]) to cause the apparatus to:
receive, from an access network entity, a configuration message comprising an indication of one or more channel state information reference signal resources, and one or more random access occasion indices for the UE, and a configuration of synchronization signal blocks (SSBs);
identify one or more random access occasions associated with the UE based at least in part on the one or more channel state information reference signal resources, the one or more random access occasion indices for the UE, and a random access occasion index reset time, wherein the random access occasion index reset time is based on a ratio between the number of actually transmitted SSBs and a number of the one or more channel state information reference signal resources; and
perform a random access procedure with the access network entity according to the identified one or more random access occasions.
The scope and subject matter of apparatus claim 21 is drawn to the apparatus of using the corresponding method claimed in claim 1. Therefore apparatus claim 21 corresponds to method claim 1 and is rejected for the same reasons of anticipation as used in claim 1 rejection above.

Regarding claim 22 (Currently Amended)
The apparatus of claim 21, wherein the instructions are further executable by the processor to cause the apparatus to:
receive an indication of a fixed time period from the access network entity, wherein the random access occasion index reset time is based at least in part on the fixed time period.
The scope and subject matter of apparatus claim 22 is drawn to the apparatus of using the corresponding method claimed in claim 2. Therefore apparatus claim 22 corresponds to method claim 2 and is rejected for the same reasons of anticipation as used in claim 2 rejection above.

Regarding claim 23
The apparatus of claim 22, wherein the fixed time period includes the one or more random access occasions associated with the UE.
The scope and subject matter of apparatus claim 23 is drawn to the apparatus of using the corresponding method claimed in claim 3. Therefore apparatus claim 23 corresponds to method claim 3 and is rejected for the same reasons of anticipation as used in claim 3 rejection above.

Regarding claim 25
The apparatus of claim 21, wherein the random access occasion index reset time is based at least in part on a fixed time period that is standardized.
The scope and subject matter of apparatus claim 25 is drawn to the apparatus of using the corresponding method claimed in claim 5. Therefore apparatus claim 25 corresponds to method claim 5 and is rejected for the same reasons of anticipation as used in claim 5 rejection above.

Regarding claim 27 (Currently Amended)
The apparatus of claim 21, wherein the instructions are further executable by the processor to cause the apparatus to:
receive an indication of a quantity of the one or more channel state information reference signal resources from the access network entity, wherein the random access occasion index reset time is based at least in part on the quantity of the one or more channel state information reference signal resources.
The scope and subject matter of apparatus claim 27 is drawn to the apparatus of using the corresponding method claimed in claim 7. Therefore apparatus claim 27 corresponds to method claim 7 and is rejected for the same reasons of anticipation as used in claim 7 rejection above.

Regarding claim 29 (Currently Amended)
Liu discloses an apparatus for wireless communications at an access network entity (i.e. “network device 800” in Fig. 8; [0242]), comprising:
a processor (“processor 801” in Fig. 8; [0242]), memory (“memory 803” in Fig. 8; [0242]) in electronic communication with the processor; and instructions stored in the memory and executable by the processor to cause the apparatus to:
transmit, to a UE, a configuration message comprising an indication of one or more channel state information reference signal resources for the UE, and one or more random access occasion indices for the UE, and a configuration of synchronization signal blocks (SSBs) (as afore-mentioned in Claim 11 discussion);
identify one or more random access occasions associated with the UE based at least in part on the one or more channel state information reference signal resources for the UE, the one or more random access occasion indices for the UE, and a random access occasion index reset time, wherein the random access occasion index reset time is based at least in part on a ratio between the number of actually transmitted SSBs and a number of the one or more channel state information reference signal resources (as afore-mentioned in Claim 11 discussion); and
perform a random access procedure with the UE according to the identified one or more random access occasions (as afore-mentioned in Claim 11 discussion).
The scope and subject matter of apparatus claim 29 is drawn to the apparatus of using the corresponding method claimed in claim 11. Therefore apparatus claim 29 corresponds to method claim 11 and is rejected for the same reasons of obviousness as used in claim 11 rejection above.

Regarding claim 30
The apparatus of claim 29, further comprising transmitting an indication of a fixed time period to the UE, wherein the random access occasion index reset time is based at least in part on the fixed time period.
The scope and subject matter of apparatus claim 30 is drawn to the apparatus of using the corresponding method claimed in claim 12. Therefore apparatus claim 30 corresponds to method claim 12 and is rejected for the same reasons of obviousness as used in claim 12 rejection above.

Claims 4, 14, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Xiong6070, in view of F, and further in view of Aiba et al. US Pub 20180220450 (hereinafter “Aiba”). 
Regarding claim 4
Xiong6070, as modified by Fujimura, Turtinen, and Liu, previously discloses the method of claim 2, 
Xiong6070 further discloses wherein the indication is received in system information, downlink control information, a radio resource control (RRC) signal (“the UE obtains configuration information of the network from the network side through system information or RRC configuration message or the downlink control channel” [0109]), a handover report (“random access is quickly performed according to the ROs determined by the SSB, and the UE can perform autonomous handover in the presence of long-range interference,” [0039]), or any combination thereof.
Xiong6070, Fujimura, Turtinen, and Liu do not specifically teach wherein the indication is received in a media access control element (MAC-CE).
In an analogous art, Aiba discloses wherein the indication (“The UE also determines, based on the received downlink signals including, at least, the PSS and the SSS, an occasion for the PRACH from the plurality of occasions for the PRACH.  The UE further transmits the selected random access preamble using the determined occasion for the PRACH.” [Abstract]) is received in a media access control element (MAC-CE) (“Furthermore, the downlink PSCH and the uplink PSCH are used to transmit information of higher layer (e.g., Radio Resource Control (RRC)) layer and/or MAC layer).  For example, the downlink PSCH and the uplink PSCH are used to transmit RRC message (RRC signal) and/or MAC Control Element (MAC CE).” [0061]).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Xiong6070’s method for allocating random access resources based on association of the CSI-RS and the RO, in addition to the random access resources based on the association of the SSB and the RO, as modified by Fujimura, Turtinen, and Liu, to include Aiba’s method of receiving an index for a plurality of occasions for a PRACH, in order to effectively support 5G communication (Aiba [0005]). Thus, a person of ordinary skill would have appreciated the ability to incorporate Aiba’s method of receiving an index for a plurality of occasions for a PRACH into Xiong6070’s method for allocating random access resources based on association of the CSI-RS and the RO, in addition to the random access resources based on the association of the SSB and the RO since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 14
The method of claim 12, wherein the indication is transmitted in system information, downlink control information, a media access control element (MAC-CE), a radio resource control (RRC) signal, a handover report, or any combination thereof.
The scope and subject matter of method claim 14 is similar to the scope and subject matter as claimed in claim 4. Therefore method claim 14 corresponds to method claim 4 and is rejected for the same reasons of obviousness as used in claim 4 rejection above.

Regarding claim 24
The apparatus of claim 22, wherein the indication is received in system information, downlink control information, a media access control control element (MAC-CE), a radio resource control (RRC) signal, a handover report, or any combination thereof.
The scope and subject matter of apparatus claim 24 is drawn to the apparatus of using the corresponding method claimed in claim 4. Therefore apparatus claim 24 corresponds to method claim 4 and is rejected for the same reasons of obviousness as used in claim 4 rejection above.

Claims 8, 18, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Xiong, in view of Fujimura, Turtinen, and Liu, and further in view of Qian et al. US Pub 2019/0254071 (hereinafter “Qian”).
Regarding claim 8 (Currently Amended)
Xiong6070, as modified by Fujimura, Turtinen, and Liu, previously discloses the method of claim 7, 
Xiong6070, Fujimura, Turtinen, and Liu do not specifically teach wherein the quantity of the one or more channel state information reference signal resources is equal to a quantity of channel state information reference signals configured for contention free random access transmission by the UE.
In an analogous art, Qian discloses wherein the quantity of the one or more channel state information reference signal resources is equal to a quantity of channel state information reference signals configured for contention free random access transmission by the UE (“a correspondence between CSI-RS and the contention-free random access channel time-frequency resource is established. The UE uses the CSI-RS carried in the downlink transmitting beam for measuring the channel state information.  The UE determines the random access channel time-frequency resource for transmitting a preamble sequence according to the measurement result and the correspondence between the CSI-RS and the random access channel time-frequency resource, if the base station allocates a multiple of random access channel time-frequency resource for the contention-free random access.  Specifically, both of the configuring and informing modes of the random access channel time-frequency resource for the contention-free random access process in the above embodiment both can be employed.” [0196]).
	Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Xiong6070’s method for allocating random access resources based on association of the CSI-RS and the RO, in addition to the random access resources based on the association of the SSB and the RO, as modified by Fujimura, Turtinen, and Liu, to include Qian’s method for configuring a random access channel, in order to reduce signalling overhead (Qian [0010]). Thus, a person of ordinary skill would have appreciated the ability to incorporate Qian’s method for configuring a random access channel into Xiong6070’s method for allocating random access resources based on association of the CSI-RS and the RO, in addition to the random access resources based on the association of the SSB and the RO since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 18 (Currently Amended)
The method of claim 17, wherein the quantity of the one or more channel state information reference signal resources is equal to a quantity of channel state information reference signals configured for contention free random access transmission by the UE.
The scope and subject matter of method claim 18 is similar to the scope and subject matter as claimed in claim 8. Therefore method claim 18 corresponds to method claim 8 and is rejected for the same reasons of obviousness as used in claim 8 rejection above.

Regarding claim 28 (Currently Amended)
The apparatus of claim 27, wherein the quantity of the one or more channel state information reference signal resources is equal to a quantity of channel state information reference signals configured for contention free random access transmission by the UE.
The scope and subject matter of apparatus claim 28 is drawn to the apparatus of using the corresponding method claimed in claim 8. Therefore apparatus claim 28 corresponds to method claim 8 and is rejected for the same reasons of obviousness as used in claim 8 rejection above.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG M NGUYEN whose telephone number is (571)272-8184. The examiner can normally be reached M-F 10:00am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on 571-272-3123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUONG M NGUYEN/Patent Examiner, Art Unit 2411                                                                                                                                                                                                        
/GARY MUI/Primary Examiner, Art Unit 2464